DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendments, see Claims and Remarks, filed 09/02/2021, with respect to the rejection(s) of claim(s) 1-14, 16, 17, and 21-23 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US Pat Pub No. 20160198995 granted to Yeung et al. in view of 4665928 granted to Linial et al. in yet further view of US Pat No. 4485825 issued to Domjan et al. see details below.
Applicant’s arguments in combination with amendments to claims, see Claims and Remarks, filed 09/02/2021, with respect to 35 USC 112 have been fully considered and are persuasive.  The 112(b) rejections of claims 1-18, 21-23 has been withdrawn. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14, 16-17, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No. 20160198995 granted to Yeung et al. (hereinafter “Yeung” ) in view of 4665928 granted to Linial et al. (hereinafter “Linial”) in yet further view of US Pat No. 4485825 issued to Domjan et al. (hereinafter “Domjan”). 
Regarding claim 7, Yeung discloses a system, comprising: a sensor device (e.g. Wearable joint-action sensor 100) comprising: a first sensor configured to measure distance (e.g. para is discussed throughout the reference as belt, strap, wristband, footwear); a first carrier (e.g. para 0099-0100 “wristband 700”) comprises a first connector configured to interconnect with one of the one or more sensor device connectors, (e.g. para 0100 “Wearable joint-action sensor 100 inside housing 701 can be attached to wristband 700 by using any mechanism for attaching a wristwatch to a wristband, or by using any type of magnetic, adhesive, or adhering device.”; therefore, it is understood that at least the magnet or the clip would require a first and a second portion that connect to facilitate engagement) the first carrier configured to be attached to a human arm or hand (e.g. paras 0099-0100 “wrist region of the forearm”); a second carrier comprises a second connector configured to interconnect with one of the one or more sensor device connectors (e.g. paras 0111-0112 “Wearable joint-action sensor 100 inside housing 1001  therefore, it is understood that at least the magnet or the clip would require a first and a second portion that connect to facilitate engagement), the second carrier configured to be applied to a human ankle (e.g. para 0111, it is noted that the footwear is worn on the foot but at least a portion of the footwear is adjacent the ankle which allows the sensor 100 to be applied to a human ankle); and  a third carrier (e.g. para 0082 “waist belt 300”) comprises at least a third connector configured to interconnect with one of the one or more sensor device connectors (e.g. para 0082 “mounting clip, which is commonly used for wearing a mobile phone or pager on the waist of a user…by any other mechanism, such as by sewing, or by using any type of magnetic, adhesive, or adhering device.”; therefore, it is understood that at least the magnet or the clip would require a first and a second portion that connect to facilitate engagement). Although Yeung discloses using measuring the position of the head, it fails to explicitly disclose having the carrier configured to be attached to a human head. However, Linial teaches a device for measuring range of motion of any of the joints of the body during examination having an elastic member/band 11 configured to be attached to a human head and a measuring device (goniometer 10) which would provide measurements from the head position to provide the predictable result of measuring the position and displacements of the head relative to other parts of the body as desired by the physician, for example to obtain measurements related to the spinal column (e.g. Col. 11, lines 56-57). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Yeung with the teachings of Linial 

Yeong as modified by Linial renders the limitations above obvious as recited hereinabove. Yeong shows and teaches that the device could be configured to be attached at plurality of different embodiments where the device could be selectively attached to. Therefore, although Yeong does not explicitly discloses providing a first carrier, a second carrier and a third carrier, the examiner understands the waist belt, shoulder strap, wristband, footwear to be multiple “carriers” that are capable of being attached to hold the measuring device as discussed. Even if Yeong is considered not to be disclosing, teaching or making obvious providing multiple attachments that are used selectively, Domjan teaches a similar instrument for measuring positions and displacement of portions of a human body (abstract, figs 1-9). Domjan further teaches using the instruments that are attached to the body with rubber belts 15, and attachments in order to measure various parts of the spinal column separately, independently or in any combination (Col. 7, lines 60-69).  Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Yeong as modified by Linial with the teachings of Domjan in order to provide multiple assemblies in order to provide the predictable result of measuring the various parts of the patient separately, independently or in any combination.
it is further noted that the claims under review are directed towards a  system and not a method. Therefore, requiring a sensor device that is selectively attachable to a first, second and third carriers is nothing more than requiring a device that attaches to a single carrier of three different carriers. The device only ever requires one of the three carriers to be operational. 

Regarding claim 1, Yeung as modified by Linial and Domjan (hereinafter “modified Yeung”) renders the system of claim 7 obvious as recited hereinabove, wherein the sensor device (e.g. para 0063 “wearable joint-action sensor 100”) comprises: a casing (e.g. housing, figs 3A-21B), the casing comprising: a first connector configured to mate the sensor device with at least one carrier of the first, second, and third carriers, (e.g. paras, 0082, 0094, 0100, etc. discussing a mounting clip and other mechanism for attaching the sensor 100, its corresponding housing, to the corresponding carrier, here, belt, strap, wristband, footwear) the first connector positioned relative to the first sensor such that the first sensor is positioned to measure distance when the first connector is mated with the at least one carrier (e.g. para 0100; it is noted that since the device can measure the parameters, it would be positioned to take the measurements as recited); a second connector configured to mate the sensor device with at least one other carrier of the first, second, and third carriers, the second connector positioned relative to the second sensor such that the second sensor is positioned to measure rotation when the second connector is mated with the at least one other carrier (e.g. second embodiment as discussed in claim 7).

Regarding claim 2, modified Yeung  renders the system of claim 7 obvious as recited hereinabove, Yeung discloses wherein the first sensor comprises a sensor that employs ultrasonic waves to determine distance (e.g. paras 0055-0057 “ultrasonic proximity sensors”).

Regarding claim 3, modified Yeung  renders the system of claim 7 obvious as recited hereinabove, Yeung discloses wherein the first sensor comprises a sensor that employs reflected light to determine distance (e.g. paras 0055-0057).

Regarding claim 4, modified Yeung  renders the system of claim 1 obvious as recited hereinabove, Yeung discloses wherein the sensor device comprises the first sensor configured to measure distance (e.g. see claim 1) and an other sensor configured to measure distance, wherein: the first sensor employs ultrasonic waves to determine distance and is positioned proximate a first end of the sensor device (e.g. fig. 1, and 3); and the other sensor employs reflected light to determine distance (e.g. para 0013 discussing using additional sensing plate).

Regarding claim 5,
Regarding claim 6, modified Yeung  renders the system of claim 7 obvious as recited hereinabove, Yeung discloses wherein the sensor device comprises: a wireless communication processor programmed to communicate data to and from the sensor device (e.g. communication device 138); and a computing processor communicatively coupled to the first sensor, the second sensor, and the wireless communication processor (e.g. para 0072 “embedded controller , which usually comprises a microprocessor with memory for data storage”), the computing processor comprising executable instructions that, when executed, cause the computing processor to perform operations comprising: initiate performing 
measurements by the first sensor and the second sensor (e.g. para 0075); receive data relating to measurements from the first sensor and the second sensor (e.g. para 0073); and initiate communication of the data relating to measurements by the wireless communication processor (e.g. para 0072).

Regarding claim 8, modified Yeung  renders the system of claim 7 obvious as recited hereinabove, Yeung discloses wherein the first carrier further comprises a strap, the first connector is secured to the strap, and the strap is sufficiently long to wrap around a human arm or hand (e.g. figs 7 and 8a, wristband, at least an arbitrary portion of the wristband).

Regarding claim 9, modified Yeung  renders the system of claim 8 obvious as recited hereinabove, Yeung discloses wherein the strap and first connector are positioned relative to each other such that when the one or more sensor device connectors is connected to the first connector and the first carrier is applied to a human arm or hand, the first sensor is positioned to measure distance from a surface on which a human to whose arm or hand the first carrier is attached is standing (e.g. para 0067 “a capacitance 116 (a relatively constant capacitance after the user wears wearable joint-action sensor 100 on the body) of user's body target 114 to ground”, para 0069, 0070).

Regarding claim 10, modified Yeung  renders the system of claim 7 obvious as recited hereinabove, Yeung discloses wherein the second carrier comprises a frame, the second connector is affixed to the frame, and the frame is shaped to be positioned adjacent to a human ankle (e.g. figs 10-11B, frame is considered to be at least a portion of the footwear).

Regarding claim 11, modified Yeung renders the system of claim 10 obvious as recited hereinabove, Yeung discloses wherein the frame and the second connector are positioned relative to each other such that when the one or more sensor device connectors is connected to the second connector and the second carrier is positioned adjacent to a human ankle (e.g. paras 0111-0117) while Linial teaches the first sensor is positioned to measure distance from an opposing ankle of a human to whose ankle the second carrier is adjacent measuring right ankle and (e.g. abstract, Col. 2, lines 10-12 “measures range of motion of various movement of the various joints of the body”).

Regarding claim 12, modified Yeung renders the system of claim 10 obvious as recited hereinabove, Linial teaches wherein the third carrier comprises a harness configured to be positioned on a human head (e.g. fig. 1).

Regarding claim 13, modified Yeung renders the system of claim 12, obvious as recited hereinabove Linial teaches wherein the third connector is attached to the harness such that when the one or more sensor device connectors is connected to the third connector and the harness is positioned on a human head, the second sensor is positioned to measure rotation of the human head from side to side (e.g. fig. 1, abstract, Col. 2, lines 10-12).

Regarding claim 14, modified Yeung renders the system of claim 12, obvious as recited hereinabove, Yeung discloses the first sensor is positioned to measure distance from proximate a human ear to a surface (e.g. para 0067 “a capacitance 116 (a relatively constant capacitance after the user wears wearable joint-action sensor 100 on the body) of user's body target 114 to ground”, para 0069, 0070) Linial teaches
Regarding claim 16, modified Yeung renders the system of claim 7, obvious as recited hereinabove, Yeung discloses further comprising: a computing device comprising a computing processor and computing memory, the computing memory comprising executable instructions that when executed by the computing device cause the computing device to perform operations comprising (e.g. paras 0072 and 0073): activating the sensor device to measure distance from a surface on which a human to whose arm or hand the first carrier is attached is standing; receiving from the sensor device a measurement of distance from a surface on which a human to whose arm or hand the first carrier is attached is standing (e.g. para 0067 “a capacitance 116 (a relatively constant capacitance after the user wears wearable joint-action sensor 100 on the body) of user's body target 114 to ground”, para 0069, 0070); Linial teaches activating the sensor device to measure distance from an opposing ankle of a human to whose ankle the second carrier is adjacent; receiving from the sensor device a measurement of distance from an opposing ankle of a human to whose ankle the second carrier is adjacent; activating the sensor device to measure rotation of a human head from side to side; receiving from the sensor device a measurement of rotation of a human head from side to side; activating the sensor device to measure distance from proximate a human ear to a surface; and receiving from the sensor device a measurement of distance from proximate a human ear to a surface (e.g. fig. 1, abstract, Col. 2, lines 10-12).

Regarding claim 17, modified Yeung renders the system of claim 16 obvious as recited hereinabove, Yeung discloses, generating a score for the received measurements (e.g. para 0072 “display the result”) while Linial teaches the received measurements as highlighted in claim 16 above. 

Regarding claim 21, modified Yeung renders the system of claim 7 obvious as recited hereinabove, Yeung discloses wherein the first, second, and third carriers are different from one another (e.g. figs 3A-21B showing different carriers in different embodiments as part of the overall system).

Regarding claim 22, modified Yeung renders the system of claim 7 obvious as recited hereinabove, Linial teaches wherein the third carrier is a headset (e.g. fig. 1). 

Regarding claim 23, modified Yeung renders the system of claim 7 obvious as recited hereinabove, wherein the second carrier comprises a bottom portion configured to abut a portion of a patient's foot, and a second portion that extends substantially upwards away from the bottom portion and adjacent to the patient's ankle, the second portion supporting the second connector (e.g. footwear as shown in fig. 11A).

Regarding claim 24, modified Yeong renders the system of claim 7 obvious as recited hereinabove, wherein the device sensor measures a distance between the human’s ankles when attached to the second carrier (e.g. footwear as shown in fig. 11A, para 0111-0114, the device measures the distance traveled which could be the distance the ankles have moved relative to each other). 

Regarding claim 25, modified Yeong renders the system of claim 7 obvious as recited hereinabove, wherein a single connector of the sensor device selectively attaches the sensor device to each of the first, second and third carrier (see rejection in claim 7). 



Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over modified Yeung as applied to claim1-14, 16-17, and 21-23 above, and further in view of U.S. Pat Pub Number 2008/0287770 granted to Kurzweil et al. (hereinafter “Kurzweil”).
Regarding claim 15, modified Yeung enders the system of claim 7 obvious as recited hereinabove, but fails to disclose further comprising: a suspender sensor system comprising: a first band configured to be received over a first human shoulder and affixed at a first end to a garment proximate a waist of a human; a second band configured to be received over a second human shoulder and affixed at a first end to a garment proximate the waist; and a second sensor device comprising third band, the third band coupled in a fixed position relative to a second end of the first band and a second end of the second band, the third band made from an elastic material, and the second sensor device programmed to measure a length that the third band is stretched.  However, Kurzweil teaches a suspender sensor system comprising: a first band configured to be received over a first human shoulder (e.g. 12a) and affixed at a first end to a garment proximate a waist of a human (e.g. 12c or fig. 5); a second band configured to be received over a second human shoulder (e.g. 12b) a second sensor device (e.g. 30d) comprising third band (e.g. belt portion 14), the third band coupled in a fixed position relative to a second end of the first band and a second end of the second band (e.g. Fig. 1), the third It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Yeung with the teachings of Kurzweil to provide the predictable result of a wearable sensor suitable for measuring body motion, such as twist and stretch.  


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over modified Yeung as applied to claim1-14, 16-18, and 21-23 above, and further in view of U.S. Pat Pub Number 2008/0287770 granted to Kurzweil et al. (hereinafter “Kurzweil”) in view of Kurzweil in further view of U.S. Patent Publication Number 2009/0322763 granted to Bang (hereinafter “Bang”). 
Regarding claim 18, modified Yeung enders the system of claim 17 obvious as recited hereinabove, but fails to disclose activating a second sensor device to measure a length that a third band is stretched in response to a patient bending forward and generating a score of the measured length that a third band is stretched (please note that the measurements taken are considered “score”. As it stands, the claim does not define what the “score” is and how a score is assigned).  Kuzwell teaches activating a second sensor device to measure a length that a third band is stretched (e.g. Para. 0074 “a respiration sensor can be provided by placing a sensor in the chest band 11 which can measure stretch of the chest band”).  It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Yeung with Bang teaches measuring bending motion of a patient (e.g. Para. 0107 “Values of movements, such as for a bending of the torso forward, with the head and torso rotating with respect to an x-axis axis, for example, may be obtained as shown in FIG. 12, for example.”). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Barrera, Kurzweil and Tan with the teachings of Bang to provide the predictable result of measuring the bending in order to measure distance and rotation of the torso/back.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842.  The examiner can normally be reached on M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792